DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 04 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/771,533 and 16/958,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CHAD RINK on 26 May 2022.

The application has been amended as follows: 
Please AMEND claim 7 as follows.
Claim 7. A method for manufacturing the non-oriented electrical steel sheet according to claim 1, comprising:
rapid solidifying a molten steel;
cold rolling a steel strip obtained by the rapid solidifying; and
final annealing a cold rolled steel sheet obtained by the cold rolling,
wherein: 
the molten steel has the chemical composition according to claim 1,
in the rapid solidifying, the molten steel is solidified by using a moving cooling wall, a temperature of the molten steel to be injected to the moving cooling wall is adjusted to be at least 25°C higher than a solidification temperature of the molten steel, and an average cooling rate from completion of the solidification of the molten steel to coiling of the steel strip is 1,000 to 3,000°C/min, 
the steel strip has a columnar grain ratio of 80% or greater by area fraction and an average grain size of 0.10 mm or greater, and
a rolling reduction in the cold rolling is 90% or less.
Please CANCEL claims 8-9 and 15-18.

Please AMEND claim 20 as follows.
Claim 20. A method for manufacturing the non-oriented electrical steel sheet according to claim 2, comprising:
rapid solidifying a molten steel;
cold rolling a steel strip obtained by the rapid solidifying; and
final annealing a cold rolled steel sheet obtained by the cold rolling,
wherein: 
the molten steel has the chemical composition according to claim 2,
in the rapid solidifying, the molten steel is solidified by using a moving cooling wall, a temperature of the molten steel to be injected to the moving cooling wall is adjusted to be at least 25°C higher than a solidification temperature of the molten steel, and an average cooling rate from completion of the solidification of the molten steel to coiling of the steel strip is 1,000 to 3,000°C/min, 
the steel strip has a columnar grain ratio of 80% or greater by area fraction and an average grain size of 0.10 mm or greater, and
a rolling reduction in the cold rolling is 90% or less.


Allowable Subject Matter
Claims 1-7, 10-14 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely product claims 1-2, require a non-oriented electrical steel sheet having a specific compositional range for its constituent elements wherein the constituents Si, Al and Mn abide by the formulaic expression Q being 2.00 or less wherein Q=[Si]+2×[Al]−[Mn] with the steel sheet having the property of R being 0.80 or greater wherein R = (I100+I310+I411+I521) / (I111+I211+I332+I221) wherein I100, I310, I411, I521, I111, I211, I332, and I221 denote a {100} crystal orientation intensity, a {310} crystal orientation intensity, a {411} crystal orientation intensity, a {521} crystal orientation intensity, a {111} crystal orientation intensity, a {211} crystal orientation intensity, a {332} crystal orientation intensity, and a {221} crystal orientation intensity in a thickness middle portion, respectively.
Although the prior art of record, WO 2008/050597 A1 via its US English equivalent US 2009/0250145 A1 of Kurosaki (US’145), and further in view of US 2014/0345751 A1 of Oda (US’751), teaches of a non-oriented electrical steel sheet, the prior art does not explicitly teach its steel having the property of R being 0.80 or greater wherein R = (I100+I310+I411+I521) / (I111+I211+I332+I221). Further, the Applicant provides in the declaration that certain process parameters which are not mentioned in the prior art modulates the claimed limitations and shows specific examples as evidence. Therefore, one cannot conclude that the claimed and prior art products are produced by identical or substantially identical processes and the claimed property limitation would be present in the steel of the prior art. Therefore, the declaration under 37 CFR 1.132 filed 04 March 2022 is sufficient to overcome the rejection of claims 1 and 2 based upon WO 2008/050597 A1 via its US English equivalent US 2009/0250145 A1 of Kurosaki (US’145), and further in view of US 2014/0345751 A1 of Oda (US’751) under 35 U.S.C. 103. In addition, Applicant’s arguments, see pages 8-10, filed 04 March 2022, with respect to the rejection of claims 1 and 2 based upon WO 2008/050597 A1 via its US English equivalent US 2009/0250145 A1 of Kurosaki ( have been fully considered and are persuasive.  The rejection of 06 December 2021 has been withdrawn. 
In view of the terminal disclaimer filed on 04 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/771,533 and 16/958,097, the provisional nonstatutory double patenting rejections of 06 December 2021 have been withdrawn.
Therefore, instant claims 1-2 along with the claims directed to the process of making or using an allowable product are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733